Order                                                                              Michigan Supreme Court
                                                                                         Lansing, Michigan

  July 14, 2015                                                                            Robert P. Young, Jr.,
                                                                                                      Chief Justice

                                                                                            Stephen J. Markman
  148898-9(122)                                                                                 Mary Beth Kelly
                                                                                                 Brian K. Zahra
                                                                                         Bridget M. McCormack
                                                                                               David F. Viviano
  JEANNE HARRISON,                                                                         Richard H. Bernstein,
                                                                                                           Justices
           Plaintiff-Appellee,
                                                                SC: 148898-9
  v                                                             COA: 304512, 304539
                                                                Grand Traverse CC:
  MUNSON HEALTHCARE, INC.,                                            2009-027611-NH
          Defendant-Appellant,
  and

  SURGICAL ASSOCIATES OF TRAVERSE CITY,
  P.L.L.C., WILLIAM P. POTTHOFF, M.D., and
  CINDY GILLIAND, R.N.,
              Defendants,
  and

  THOMAS R. HALL,
             Appellee.
  __________________________________________/

         On order of the Chief Justice, the motion of defendant-appellant for leave to file a
  reply in support of the application for leave to appeal is GRANTED. The reply submitted
  on July 2, 2015, is accepted for filing.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 July 14, 2015